                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

HARRY ANTHONY SCHEINA, III,                 )
                                            )
                 Plaintiff,                 )
                                            )       Case No. 18-03210-CV-S-BP
      v.                                    )
                                            )
JAMES SIGMAN, Sheriff of the Texas          )
County, MO, Individually and                )
In his official capacity; JENNIFER          )
TOMASZEWSKI, Individually                   )
COUNTY OF TEXAS, MISSOURI                   )
                                            )
                 Defendants.                )

                SUGGESTIONS IN SUPPORT OF PLAINTIFF’S
     MOTION TO AMEND THE COMPLAINT AND JOIN ADDITIONAL PARTIES



I.    INTRODUCTION
             Pursuant to the Court’s December 28, 2018 order grating Plaintiff’s second

      Motion to Amend Pretrial Scheduling Order, any motion to add parties or amend the

      pleadings shall be filed on or before January 16, 2018. See Dkt. No. 18. This motion

      seeks leave to amend to add two additional defendants and amend Plaintiff’s original pro

      se pleadings to include appropriate allegations and parties. The motion is timely, sought

      for good cause, and will not prejudice Defendants.

             Leave to amend pleadings is generally freely given prior to trial. Leave to amend

      is appropriate here, where Plaintiff seek to add two defendants for which Plaintiff has

      causes of action arising out of the same or similar occurrences or series of occurrences.

      Defendants will suffer no prejudice if the amendment is permitted. Discovery has not

      begun, and depositions have not yet taken place.


                                                1
II.   ARGUMENT

      A. Legal Standard
          Federal Rule of Civil Procedure 15(a)(2) states, in pertinent part, “a party may amend

      its pleading only with the opposing party’s written consent or the court’s leave. The court

      should feely give leave when just so requires.” See Fed. R. Civ. Pro. 15(a)(2). The United

      States Supreme Court explained the wide latitude generally given to plaintiffs to amend,

      stating:

          Rule 15(a) declares that leave to amend “shall be freely given when justice so
          requires”; this mandate is to be heeded. If the underlying facts or circumstances relied
          upon by a plaintiff may be a proper subject of relief, he ought to be afforded an
          opportunity to test his claim on the merits. In the absence of any apparent or declared
          reason—such as under delay, bad faith or dilatory motive on the part of the movant,
          repeated failure to cure deficiencies by amendments previously allowed, undue
          prejudice to the opposing party by virtue of allowance of the amendment, futility of
          amendment, etc.—the leave sought should, as the rules require, be “freely given.”

      Foman v. Davis, 371 U.S. 178, 182 (1962(internal citations omitted). See also 6 C.

      Wright, A. Miller & M. Kane, Federal Practice and Procedure § 1471, at 505-06 (2d ed.

      1990)(Rule 15 provides for liberal allowance of amended pleadings in order to

      “maxim[ize] opportunity for each claim to be decided on the merits rather than on

      procedural technicalities.”); Brubaker v. Deere & Co., No. 308CV00113CRWTJS, 2009

      WL 10669242, at *3 (S.D. Iowa May 21, 2009)(“In the words of the Eighth Circuit,

      ‘given the courts’ liberal viewpoint towards leave to amend, it should normally be

      granted absent good reason for denial.’ [citing] Popp Telecom v. American Sharecom,

      Inc., 210 F.3d 928, 943 (8th Cir. 2000).”). Leave to amend “should be granted” “unless

      there is a good reason for denial, ‘such as undue delay, bad faith, or dilatory motive,

      repeated failure to cure deficiencies by amendments previously allowed, undue prejudice

      to the non-moving party, or futility of the amendment…” See Harris v. Jackson Cty., No.


                                               2
       15-00012-CV-W-FJG, 2015 WL 12853076, at *1 (W.D. Mo. Mar. 26, 2015). The

       “burden is on the party opposing the amendment to show such prejudice.” Beeck v.

       Aquaslide ‘N’ Dive Cor., 562 F.2d 537, 540 (8th Cir. 1977).


       B. Amendment is appropriate to Ensure that Claims are Clearly Expressed
           Plaintiff’s original Complaint was filed pro se. Plaintiff’s original claims dealt with

       inadequate medical care and excessive force. This Court ordered Plaintiff to re-file his

       pro se Complaint to more clearly set forth claims. At that time, Plaintiff accidentally filed

       two separate claims. They were then treated as two separate cases. One case, numbered

       6:18-cv-03169-BP-P, dealt with Plaintiff’s inadequate medical care issues. The second

       case, under the above styled case number, dealt with Plaintiff’s excessive force claim.

       The pro se inadequate medical claim was then dismissed without prejudice for

       deficiencies in Plaintiff’s pleadings. This case has remained. Counsel was then retained

       by Plaintiff to assist him in prosecuting his claims against all responsible parties.

           Federal Rule of Civil Procedure 20(a)(2), which addresses permissive joinder of

       parties instructive: “Persons may be joined in one action as defendants if: (A) any right to

       relief is asserted against them jointly, severally, or in the alternative with respect to or

       arising out of the same transaction, occurrence, or series of transactions or occurrences;

       and (B) any question of law or fact common to all defendants will arise in the action. See

       Fed R. Civ. Pro. 20(a)(2). The Eighth Circuit has noted that:

           The purpose of the rule is to promote trial convenience and expedite the final
           determination of disputes, thereby preventing multiple lawsuits. Single trials
           generally tend to less the delay, expense, and inconvenience to all concerned.
           Reflecting this policy, the Supreme Court has said: “Under the Rules, the impulse is
           toward entertaining the broadest possible scope of action consistent with fairness to
           the parties; joinder of clains, parties and remedies is strongly encourages.”
Mosely v. General Motors Corp., 497 F.2d 1330, 1332-33 (8th Cir. 1974) (citations omitted).


                                                 3
          Here, permitting leave to amend to add two additional defendants and properly plead

       the causes of action originally filed pro se supports the goal of entertaining the broadest

       scope of Plaintiff’s existing claims.


       C. The Amendment is Sought in Good Faith


          Plaintiff’s Amended Complaint seeks to clearly express Plaintiff’s original claims,

       notably for the inadequate medical care that he received while incarcerated in Texas

       County. Plaintiff’s Amended Complaint cleans up the language of Plaintiff’s pro se

       complaints, adds relevant facts, and clarifies legal issues against all appropriate

       defendants.

          “The inclusion of a claim based on facts already known or available to both sides

       does not prejudice the non-moving party.” Popp Telecom v. American Sharecom, Inc.,

       210 F.3d 928, 943 (8th Cir. 2000) (internal citation omitted). Thus, because the proposed

       Amended Complaint only seeks to clarify Plaintiff’s original pro se claims of inadequate

       medical care, of which defendants are already aware, defendants will not be prejudiced.

       As discovery has not begun, it also follows from the above that by asserting these claims,

       the proposed amendment will not expand discovery or delay adjudication.


III.   CONCLUSION


       For the foregoing reasons, Plaintiff respectfully requests that the Court grant its Motion to

       Amend the Complaint And Join Additional Parties and permit Plaintiff to file the

       Amended Complaint.


       Dated:    January 16, 2019                    Respectfully Submitted,



                                                4
        STEELMAN & GAUNT

        /s/ David L. Steelman
  By:   ___________________________
        David L. Steelman, #27334
        901 N. Pine St, Suite 110
        P.O. Box 1257
        Rolla, MO 65402
        Telephone:     573-341-8336
        Fax:           573-341-8548
        dsteelman@steelmanandgaunt.com

        /s/ Stephen F. Gaunt
        ______________________________
        Stephen F. Gaunt, #33183
        901 N. Pine St., Suite 110
        P.O. Box 1257
        Rolla, MO 65402
        Telephone:     573-341-8336
        Fax:           573-341-8548
        sgaunt@steelmanandgaunt.com

LAW OFFICE OF CHRISTOPHER J. SWATOSH


        /s/ Christopher J. Swatosh
  By:   ______________________________
        Christopher J. Swatosh, # 45845
        P.O. Box 190
        200 E. Washington St.
        Ava, MO 65608
        Telephone:     417-683-2987
        Fax:           417-683-2983
        cswatosh@getgoin.net

        ATTORNEYS FOR PLAINTIFF




    5
                                 CERTIFICATE OF SERVICE

         The undersigned certifies that on this 16th day of January, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which sent notification of such
filing to all counsel of record.


                                                               /s/ Stephen F. Gaunt




                                                  6
